

Exhibit 10.10
 
No Action Letter Issued by Securities Exchange Commission dated January 6, 2005
to operate Track ECN through October 6, 2005




Robert P. Bramnik
Duane Morris
227 West Monroe St.
Chicago, IL 60606
Re: Track System
 
    This letter extends the temporary no-action position originally taken by the
Division of Market Regulation ("Division") on January 7, 2002 until October 6,
2005. This letter also extends the no-action position taken by the Division on
May 30, 2003, relating to exchange-listed securities. In the January 7th and
May30th letters, you confirmed the Track ECN ("Track System" or "System")
operated by Track Data Securities Corp. ("Track") is an "electronic
communications network" ("ECN") as defined in the amendments to the Quote Rule
and the Limit Order Display Rule (Collectively, "Order Execution Rules"). You
also confirmed that the Track System would be in compliance with the
requirements of Rule 11Ac1-1(c)(5)(ii) of the Exchange Act ("ECN Display
Alternative") with respect to any Nasdaq and exchange-listed securities for
which a linkage between the Track System and the self-regulatory organization
("SRO") is operational. In the January 7th and May 30th letters, the Division
took the position that it would not recommend that the Commission take
enforcement action against any OTC market maker or exchange market maker as
defined in the Order Execution Rules, for entry of orders into the Track System
without modifying their public quotations in compliance with the ECN Amendment.


    The Division continues to condition its position on compliance with the
terms expressed in the January 7th and May 30th letters. These terms include,
but are not limited to, compliance with the requirement that the Track System
respond to orders entered into the Track System through access to the SRO no
slower than the Track System responds to orders entered directly into the
System, and in any event in no more than a few seconds.


    The Division further conditions its position upon your representation that
the Track System has sufficient capacity to handle the volume of trading
reasonably anticipated in its System. Such capacity should be ensured through
periodic review and testing to (1) ensure future capacity, (2) identify
potential weaknesses, and (3) reduce the risk of system failures and threats to
system integrity. The Division may request records from Track regarding such
reviews and tests.


    The Division further conditions its position on the Track System providing
brokers access via either an SRO or the telephone for a charge of no more than
the fee Track charges a substantial proportion of its active broker-dealer
subscribers, and in any event, no more than $0.009 per share, plus any fee
charged to Track by an SRO for trades. In addition, the Division may request
additional representations from you regarding operation of the Track System.
Further, the Division will consider extending, modifying, or revoking its
temporary no-action position prior to October 6, 2005, based on its continuing
experience with Track's compliance with the terms of this no-action letter and
the operation of the ECN Display Alternative.


    This no-action position regards enforcement action under Section 11A of the
Exchange Act only, and does not express any legal conclusions regarding the
applicability of Section 11A of the Exchange Act or other statutory or
regulatory provisions of the federal securities laws. This no-action position is
based solely on the representations you have made. Any different facts or
conditions might require a different response. This no-action position is
subject to changes in current law, regulation, and interpretations; any such
change may require the Division to reevaluate and withdraw or modify this
position.


Sincerely,


/s/
Robert L. D. Colby
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Robert L.D. Colby
   
Deputy Director
 

